Exhibit 10.41
FOSTER WHEELER LTD. OMNIBUS INCENTIVE PLAN
Notice of Employee Nonqualified Stock Option Grant
Employee:                                         
     Pursuant to the attached Employee Nonqualified Stock Option Agreement, you
have been granted a nonqualified stock option to purchase shares of common
stock, $.01 par value per share (a “Share”), of Foster Wheeler Ltd., a Bermuda
company (the “Company”) as follows:

     
Date of Grant:
  May 15, 2008
 
   
Exercise Price Per Share:
  $                     per Common Share
 
   
Total Number of Shares Subject to this Option:
                                   shares of common stock
 
   
Type of Option:
  Nonqualified Stock Option
 
   
Expiration Date:
  December 31, 2012
 
   
Vesting/Exercise Schedule:
  So long as you are continuously employed by the Company or any Affiliate, and
except as otherwise set forth in Section 5 of the Option Agreement, the Shares
underlying this Option shall vest and become exercisable in accordance with the
following schedule:
 
   
 
 
•    One-third of the Shares subject to the Option shall vest and become
exercisable on December 31, 2008;
 
   
 
 
•    Another one-third of the Shares subject to the Option shall vest and become
exercisable on December 31, 2009; and
 
   
 
 
•    The remaining one-third of the Shares subject to the Option shall vest and
become exercisable on December 31, 2010.





--------------------------------------------------------------------------------



 



     
Termination Period:
  Following your termination of employment with the Company and all its
Affiliates, the Option may be exercised, but only as to Shares that were vested
on the date of such termination, through the Expiration Date set forth above;
provided, however, the Option may terminate as of an earlier date in connection
with certain events as set forth in the Plan and in Section 5 of the Option
Agreement.
 
   
 
  You are responsible for keeping track of the periods during which the Option
may be exercised, including those periods that apply following your termination
of employment with the Company and all its Affiliates for any reason. The
Company will not provide further notice of such exercise periods.
 
   
Transferability:
  Unless otherwise provided in the Option Agreement or the Plan, this Option may
not be transferred.

     By your signature and the signature of the Company’s representative below,
you and the Company agree that this Option is granted under and governed by the
terms and conditions of the Foster Wheeler Ltd. Omnibus Incentive Plan and the
Employee Nonqualified Stock Option Agreement, both of which are attached and
made a part of this document.
     In addition, you agree and acknowledge that your rights to any Shares
underlying the Option vest only as you provide services to the Company or its
Affiliates over time, that the grant of the Option is not as consideration for
services you rendered to the Company or its Affiliates prior to your Date of
Grant, and that nothing in this Notice or the attached documents confers upon
you any right to continue your employment relationship with the Company or its
Affiliates for any period of time, nor does it interfere in any way with your
right or the Company’s (or its Affiliates’) right to terminate that relationship
at any time, for any reason, with or without cause.

                          FOSTER WHEELER LTD.    
 
                             
Participant
      By:   Raymond J. Milchovich    
 
      Its:   Chairman & CEO    

2



--------------------------------------------------------------------------------



 



FOSTER WHEELER LTD. OMNIBUS INCENTIVE PLAN
Employee Nonqualified Stock Option Agreement
     1. Grant of Option. Foster Wheeler Ltd., a Bermuda company (the “Company”),
hereby grants to                                          (“Optionee”), an
option (the “Option”) to purchase the total number of shares of common stock
(the “Shares”) subject to the Option, set forth in the Notice of Employee
Nonqualified Stock Option Grant (the “Notice”), at the exercise price per Share
set forth in the Notice (the “Exercise Price”), subject to the terms,
definitions and provisions of the Foster Wheeler Ltd. Omnibus Incentive Plan
(the “Plan”) adopted by the Company, which is incorporated in this Employee
Nonqualified Stock Option Agreement (the “Option Agreement”) by reference.
Unless otherwise defined in this Option Agreement, the terms used in this Option
Agreement shall have the meanings defined in the Plan; provided, however, that
the term “Shares” as defined above shall be interpreted to refer to the specific
number of shares set forth in the Notice but shall otherwise have the meaning
set forth in Section 2(ww) of the Plan. This Option Agreement shall be deemed
executed by the Company and Optionee upon execution by such parties of the
Notice.
     2. Designation of Option. This Option is intended to be a Nonqualified
Stock Option (as defined in Section 2(bb) of the Plan).
     3. Exercise of Option. This Option shall be exercisable during its term in
accordance with the Vesting/Exercise Schedule set out in the Notice and with the
provisions of Section 5 of this Option Agreement as follows:
          (a) Right to Exercise.
     (i) This Option may not be exercised for a fraction of a share of common
stock.
     (ii) In the event of Optionee’s death, Disability (as defined in Section
2(q) of the Plan), Retirement (which for purposes of this Option Agreement is as
defined in Section 2(vv) of the Plan), or other termination of employment, the
exercisability of the Option is governed by Section 5 below, subject to the
limitations contained in this Section 3.
     (iii) In no event may this Option be exercised after the Expiration Date of
the Option as set forth in the Notice.
          (b) Method of Exercise.
     (i) This Option shall be exercisable by delivering to the Company a written
Notice of Exercise (containing the information described in Exhibit A hereto, in
the form attached as Exhibit A, or in any other form acceptable to the
Committee) which shall state Optionee’s election to exercise the Option, the
number of Shares in respect of which the Option is being exercised, and such
other representations and agreements as to the holder’s investment intent with
respect to such Shares as may be required by the Company pursuant to the
provisions of the Plan. Such written notice shall be signed by Optionee and
shall be delivered to the Company by such means as are determined by the
Committee in its discretion to constitute adequate delivery.

3



--------------------------------------------------------------------------------



 



The written notice shall be accompanied by payment of the Exercise Price. This
Option shall be deemed to be exercised upon receipt by the Company of such
written notice accompanied by payment of the Exercise Price.
     (ii) As a condition to the exercise of this Option and as further set forth
in Article 20 of the Plan, Optionee agrees to make adequate provision for
federal, state or other tax withholding obligations, if any, which arise upon
the vesting or exercise of the Option. Optionee may satisfy withholding tax
obligations through either (a) giving instructions to a broker for the sale on
the open market of a sufficient number of shares of common stock of the Company
to pay the applicable withholding tax or (b) depositing with the Company an
amount of funds equal to the estimated withholding tax liability. If Optionee
fails to satisfy such obligations in this regard, the Company may require that
the Shares otherwise scheduled to become vested on any given date be forfeited.
     (iii) The Company is not obligated, and will have no liability for failure,
to issue or deliver any Shares upon exercise of the Option unless such issuance
or delivery would comply with the Applicable Laws (as defined in Section 2(c) of
the Plan), with such compliance determined by the Company in consultation with
its legal counsel. This Option may not be exercised if the issuance of such
Shares upon such exercise or the method of payment of consideration for such
shares would constitute a violation of any applicable federal or state
securities or other law or regulation, including any rule under Part 221 of
Title 12 of the Code of Federal Regulations as promulgated by the Federal
Reserve Board, or other Applicable Laws. As a condition to the exercise of this
Option, the Company may require Optionee to make any representation and warranty
to the Company as may be required by the Applicable Laws. Assuming such
compliance, for income tax purposes the Shares shall be considered transferred
to Optionee on the date on which the Option is exercised with respect to such
Shares. The Company may postpone issuing and delivering any Shares for so long
as the Company reasonably determines to be necessary to satisfy the following:
     (A) its completing or amending any securities registration or qualification
of the Shares or its or the Optionee’s satisfying any exemption from
registration under any federal or state law, rule, or regulation;
     (B) its receiving proof it considers satisfactory that a person seeking to
exercise the Option after the Optionee’s death is entitled to do so;
     (C) the Optionee complying with any requests for representations under the
Plan;
     (D) the Optionee complying with any federal, state, or local tax
withholding obligations; and
     (E) its compliance with the restrictions of Code Section 409A to the extent
applicable, including any final regulations issued pursuant thereto, including
the Committee’s right to amend any provision of this Option Agreement, to the
extent necessary to comply with Code Section 409A.

4



--------------------------------------------------------------------------------



 



     4. Method of Payment. Payment of the Exercise Price (in US dollars) shall
be by any of the following, or a combination of the following, at the election
of Optionee:
          (a) cash or cashier’s check;
          (b) through a cashless (broker-assisted) exercise; or
          (c) a combination of paragraphs (a) and (b) immediately above.
     5. Termination of Relationship; Vesting Acceleration on Certain Events.
Following the date of the Optionee’s termination of employment for any reason
(the “Termination Date”), Optionee may exercise the Option only as set forth in
the Notice and this Section 5. To the extent that Optionee is not vested in the
Shares as of his or her Termination Date, the Option shall terminate as to
unvested Shares as of the Termination Date. If Optionee does not exercise this
Option as to vested Shares prior to the earlier of the Expiration Date of the
Option as set forth in the Notice or the relevant dates specified below in this
Section 5, the Option shall terminate in its entirety. In no event, may the
Option be exercised as to any Shares after the Expiration Date of the Option as
set forth in the Notice.
     (a) Termination as a Result of Death or Disability. In the event of the
Optionee’s termination of employment as a result of his or her death or
Disability (as defined in Section 2(q) of the Plan), any unvested Shares under
the Option shall immediately become fully vested and exercisable and all
remaining Shares subject to the Option shall remain exercisable until the
earlier of:
     (i) the Expiration Date; or
     (ii) the one (1) year anniversary of the day the Optionee terminates
employment or service due to death or Disability.
In the event of the Optionee’s death, the Optionee’s beneficiary or estate may
exercise the vested Shares under the Option.
     (b) Termination as a Result of Involuntary Termination or Resignation for
Good Reason. In the event of the Optionee’s termination of employment as a
result of his or her Involuntary Termination (as defined in Section 2(aa) of the
Plan) or Resignation for Good Reason (as defined in Section 2(tt) of the Plan),
any unvested Shares under the Option shall immediately become fully vested and
exercisable and all remaining Shares subject to the Option shall remain
exercisable until the earlier of:
     (i) the Expiration Date; or
     (ii) the six (6) month anniversary of the day the Optionee terminates
employment due to an Involuntary Termination or Resignation for Good Reason;
provided, however, that in the event that applicable securities law (including
Section 306 of the Sarbanes-Oxley Act), a rule or listing requirement of the
principal stock exchange on which the Company’s Shares are listed, or the
Company’s blackout or stock trading policy prohibits the Optionee from trading
in Shares (collectively, a

5



--------------------------------------------------------------------------------



 



“Blackout”) during any portion of the six-month exercise period, then the
running of such six-month exercise period shall be suspended until the first
date on which the Blackout is lifted by the Company as it relates to the
Optionee, or in the opinion of the Company’s legal counsel or legal compliance
officer, the Blackout no longer applies, but in no event shall such Option be
exercisable after the Expiration Date.
     (c) Termination as a Result of Retirement. In the event of the Optionee’s
termination of employment as a result of his or her Retirement, the vesting of
the Option shall accelerate such that Optionee shall be vested in and able to
exercise the Option as of the Termination Date as to that number of Shares
subject to the Option that equals the product of:
     (i) the total number of Shares subject to the Option, times
     (ii) a ratio, the numerator of which is the total number of months of
employment from May 15, 2008 to the end of the month in which the date of
termination due to Retirement occurs, and the denominator of which is thirty-one
and one-half (31.5), rounded to the nearest whole number; less
     (iii) the total number of Shares in which you have previously vested prior
to your date of Retirement.
The remaining portion of the unvested and unexercisable Option which is not
accelerated for vesting purposes shall be immediately forfeited.
Example: The following example is included merely for demonstrative purposes.
Ann is granted 1,000 Options on May 15, 2008. She will vest in her Options as
follows: (1) 333 Options on December 31, 2008, (2) 333 Options on December 31,
2009, and (3) 334 Options on December 31, 2010. Ann subsequently announces her
Retirement effective June 1, 2009.
As of June 1, 2009, Ann will immediately vest in additional Shares underlying
the unvested Options equal to the amount of 111 (equal to 1,000 Options
multiplied by 14 months of employment divided by 31.5 reduced by 333 Shares
previously vested).
All vested Shares subject to the Option (including those Shares under the Option
which become immediately vested and exercisable pursuant to this paragraph (c))
shall remain exercisable until the earlier of:
     (A) the Expiration Date; or
     (B) the thirty-sixth (36) month anniversary of the day the Optionee
terminates employment due to Retirement.
The unvested portion of the Option shall be immediately forfeited.
     (d) Termination for Cause. In the event the Optionee’s employment is
terminated for Cause (as defined in Section 2(i) of the Plan), all unvested
Shares under the Option and all unexercised, vested Shares under the Option
shall expire immediately, be

6



--------------------------------------------------------------------------------



 



forfeited and considered null and void, and the provisions of Section 9 of this
Option Agreement shall control.
     (e) Termination — General. In the event of the Optionee’s termination of
employment other than as a result of Optionee’s death, Disability (as defined in
Section 2(q) of the Plan), Involuntary Termination (as defined in Section 2(aa)
of the Plan), Resignation for Good Reason (as defined in Section 2(tt) of the
Plan), Retirement, or Cause (as defined in Section 2(i) of the Plan), Optionee
may, to the extent he or she is otherwise vested in the Option at the
Termination Date, exercise such Options and such Options shall remain
exercisable until the earlier of:
     (i) the Expiration Date; or
     (ii) the date which is thirty (30) days after the day the Optionee
terminates employment for reasons other than as a result of Optionee’s death,
Disability (as defined in Section 2(q) of the Plan), Involuntary Termination (as
defined in Section 2(aa) of the Plan), Resignation for Good Reason (as defined
in Section 2(tt) of the Plan), Retirement, or Cause (as defined in Section 2(i)
of the Plan); provided, however, that in the event of a Blackout during any
portion of the 30-day exercise period, then the running of such 30-day exercise
period shall be suspended until the first date on which the Blackout is lifted
by the Company as it relates to the Optionee, or in the opinion of the Company’s
legal counsel or legal compliance officer, the Blackout no longer applies, but
in no event shall such Option be exercisable after the Expiration Date.
The unvested portion of the Option shall be immediately forfeited.
     (f) Change in Control Acceleration. In the event of a Change in Control (as
defined in Section 2(j) of the Plan) which closes on a date prior to an
Optionee’s termination of employment, any unvested Shares under the Option shall
immediately become fully vested and exercisable and all remaining Shares subject
to the Option shall remain exercisable through their Expiration Date, effective
as of immediately prior to consummation of the Change in Control.
Notwithstanding the foregoing, to the extent that an employment, change in
control or other agreement or arrangement with the Company or an Affiliate
provides benefits of greater value upon a Change in Control that those provided
in this paragraph (f), the rights set forth in such other agreement shall
supersede the provisions of this paragraph (f). Comparatively, to the extent
that an employment, change in control or other agreement or arrangement with the
Company or an Affiliate provides benefits of lesser value upon a Change in
Control that those provided in this paragraph (f), the rights set forth in this
paragraph (f) shall supersede the provisions of such other agreement.
     (g) Other Termination Events. Notwithstanding anything to the contrary
contained in this Option Agreement, the Option will terminate and expire
immediately upon the occurrence of the circumstances set forth in Section 11.2
of the Plan, and the provisions of Section 9 of the Option Agreement shall
control.
     6. Relation of Other Agreement(s) to Option. As an express condition to
acceptance of this Option, subject to the special exception provided under
Section 5(f) of this Option Agreement (which governs a Change in Control
situation), you agree that:

7



--------------------------------------------------------------------------------



 



     (a) Except to the extent you are or subsequently become a party to a
written service or other agreement with the Company (such agreement(s), which
for the avoidance of doubt, do not include any agreements entered into with
Affiliates or Subsidiaries of the Company) (the “Other Agreement”), the only
vesting and lapse of forfeiture restriction provisions that govern the Option
under this Option Agreement are set forth in Section 5 of this Option Agreement;
     (b) To the extent that the vesting and lapse of forfeiture restriction
provisions of this Option Agreement or the Plan’s terms are inconsistent with an
Other Agreement, the provisions of your Other Agreement shall govern and
control, subject to the special exception provided under Section 5(f) of this
Option Agreement (which governs a Change in Control situation); and
     (c) Except as expressly provided in paragraph (b) above, the terms of any
Other Agreement shall in no way alter or amend, or provide additional rights or
benefits, under the Option governed by this Option Agreement.
     7. Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Optionee only by him or her. The terms of
this Option shall be binding upon the executors, administrators, heirs,
successors and assigns of Optionee.
     8. Changes in Company’s Capital Structure. Subject to any required action
by the Company’s Board and stockholders, as may be determined to be appropriate
and equitable by the Committee, to prevent dilution or enlargement of rights,
the Committee shall:
     (a) adjust proportionately the number of Shares covered by the Option and
the Exercise Price for any increase or decrease in the number of issued and
outstanding shares of common stock resulting from a subdivision or combination
of such shares or the payment of a stock dividend or any other increase or
decrease in the number of such outstanding shares of common stock of the Company
effected without the receipt of consideration by the Company; and
     (b) if the Company is a participating corporation in any merger or
consolidation and provided the Option is not terminated upon consummation of
such merger or consolidation, modify such Option to pertain to and apply to the
securities or other property to which a holder of the number of shares subject
to the unexercised portion of this Option would have been entitled upon such
consummation.
Notwithstanding anything to the contrary, such adjustments by the Committee
shall be final, binding and conclusive.
     9. Forfeiture Events. Upon the occurrence of any of the events set forth in
Section 11.2 of the Plan (a “Forfeiture Event”), Optionee, without any further
action by the Company or Optionee, shall forfeit, as of the first day of any
such Forfeiture Event:
     (a) all right, title and interest to this Option;
     (b) any Shares issued upon exercise of the Option then owned by the
Optionee;

8



--------------------------------------------------------------------------------



 



and
          (c) any and all profits realized by the Optionee, on an after-tax
basis, pursuant to any sales or transfer of any Shares previously subject to the
Option within the six (6) month period prior to the date of such Forfeiture
Event.
Additionally, the Company shall have the right to issue a stop transfer order
and other appropriate instructions to its transfer agent with respect to this
Option and the Shares, and the Company further shall be entitled to
reimbursement from the Optionee of any fees and expenses (including attorneys’
fees) incurred by or on behalf of the Company in enforcing the Company’s rights
under this Section 9. By accepting this Option Grant, the Optionee hereby
consents to a deduction from any amounts the Company owes to Optionee from time
to time (including amounts owed to the Optionee as compensation as well as any
other amounts owed to Optionee by the Company), to the extent of any amounts
that the Optionee owes to the Company under this Section 9. Whether or not the
Company elects to make any set-off in whole or in part, if the Company does not
recover by means of set-off the full amount the Optionee owes to the Company,
calculated as set forth above, the Optionee agrees to pay immediately the unpaid
balance to the Company.
     10. US Tax Consequences. Below is a brief summary as of the date of this
Option of certain United States federal tax consequences of exercise of this
nonqualified stock option and disposition of the Shares under the laws in effect
as of the Date of Grant. THIS SUMMARY IS INCOMPLETE, AND THE TAX LAWS AND
REGULATIONS ARE SUBJECT TO CHANGE. OPTIONEE SHOULD CONSULT A TAX ADVISER BEFORE
EXERCISING THIS OPTION OR DISPOSING OF THE SHARES. There may be a regular
federal (and state) income tax liability upon your exercise of the Option. You
will be treated as having received compensation income (taxable at ordinary
income tax rates) equal to the excess, if any, of the Fair Market Value of the
Shares on the date of exercise over the Exercise Price. If you are an Employee
(as defined in Section 2(s) of the Plan), the Company will be required to
withhold from your compensation or collect from you and pay to the applicable
taxing authorities an amount of income and employment taxes equal to a
percentage of this compensation income at the time of exercise. If Shares issued
upon exercise of this Option are held for at least one year, any gain realized
on disposition of those Shares will be treated as long-term capital gain for
federal income tax purposes. You are obligated as a condition of exercise of
this Option to satisfy any applicable withholding tax obligations that apply
thereto.
     11. Effect of Agreement. Optionee acknowledges receipt of a copy of the
Plan and represents that he or she is familiar with the terms and provisions
thereof (and has had an opportunity to consult counsel regarding the Option
terms), and hereby accepts this Option and agrees to be bound by its contractual
terms as set forth herein and in the Plan. Optionee hereby agrees to accept as
binding, conclusive and final all decisions and interpretations of the Committee
(as defined in Section 2(m) of the Plan) regarding any questions relating to the
Option. In the event of a conflict between the terms and provisions of the Plan
and the terms and provisions of the Notice and this Option Agreement, the Plan
terms and provisions shall prevail.
     12. Governing Law. The laws of the state of New Jersey, without giving
effect to principles of conflicts of law, will apply to the Plan, to the Option
and the Option Agreement (including the Notice). The Company agrees, and
Optionee agrees as a condition to acceptance of the Option, to submit to the
jurisdiction of the courts located in the jurisdiction in which the Optionee is
employed, or was most recently employed, by the Company.

9



--------------------------------------------------------------------------------



 



     13. Data Protection. Optionee acknowledges and agrees (by executing this
Option Agreement) to the collection, use, processing and transfer of certain
personal data as described in this Section 13. The Optionee understands that he
or she is not obliged to consent to such collection, use, processing and
transfer of personal data. However, the Optionee understands that his or her
failure to provide such consent may affect his or her ability to participate in
the Plan. The Optionee understands that the Company may hold certain personal
information about the Optionee, including his or her name, social security
number (or other tax identification number), salary, nationality, job title,
position evaluation rating along with details of all past awards and current
awards outstanding under the Plan, for the purpose of managing and administering
the Plan (the “Data”). The Company, or its Affiliates, will transfer Data
amongst themselves as necessary for the purpose of implementation,
administration and management of the Plan. The Company and/or any of it
Affiliates may further transfer Data to any third parties assisting the Company
in the implementation, administration and management of the Plan. These various
recipients of Data may be located in elsewhere throughout the world. The
Optionee authorizes these various recipients of Data to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Plan, including any required
transfer of such Data as may be required for the subsequent holding of Shares
subject to the Option on the Optionee’s behalf by a broker or other third party
with whom the Optionee may elect to deposit any Shares subject to the Option
acquired pursuant to the Plan. The Optionee understands that he or she may, at
any time, review Data with respect to the Optionee and require any necessary
amendments to such Data. The Optionee also understands that he or she may
withdraw the consents to use Data herein by notifying the Company in writing;
however, the Optionee understands that by withdrawing his or her consents to use
Data, the Optionee may affect his or her ability to participate in the Plan.
     14. Employment Matters. The award of this Option does not form part of your
entitlement to remuneration or benefits in terms of your employment with your
employer. Your terms and conditions of employment are not affected or changed in
any way by this Option or by the terms of the Plan or this Option Agreement. No
provision of this Option Agreement or of the Option granted hereunder shall give
the Optionee any right to continue in the service or employ of the Company or
any Affiliate, create any inference as to the length of employment or service of
the Optionee, affect the right of the Company or any Affiliate to terminate the
employment or service of the Optionee, with or without Cause (as defined in
Section 2(i) of the Plan), or give the Optionee any right to participate in any
employee welfare or benefit plan or other program (other than the Plan) of the
Company or any Affiliate. Optionee acknowledges and agrees (by executing this
Option Agreement) that the granting of Options under this Option Agreement are
made on a fully discretionary basis by the Company and that this Option
Agreement does not lead to a vested right to further Option awards in the
future. Further, the Options set forth in this Option Agreement constitute a
non-recurrent benefit and the terms of this Option Agreement are only applicable
to the Options distributed pursuant to this Option Agreement.
     15. Tax Provisions Applicable to Non-US Persons. This Section 15 shall
apply to you if you are resident in and/or subject to the laws of a country
other than the United States at the time of grant of this Option and during the
period in which you hold this Option or the Shares issued pursuant thereto.
          (a) Applicable if you are not a US person (including as to UK
persons): You hereby agree to indemnify and keep indemnified the Company and any
Affiliate from and against any liability for, or obligation to pay, income tax
and employer’s and/or employee’s national insurance or social security
contributions arising on the grant of the Option, vesting

10



--------------------------------------------------------------------------------



 



of the Shares or the exercise of the Option.
          (b) Applicable if you are a UK person: Where any obligation to pay
income tax or employee’s national insurance contributions or social security
contributions (any such obligation or contribution, a “Tax Liability”) arises,
the Company or any Affiliate may recover from you an amount of money sufficient
to meet the Tax Liability by any of the following arrangements:
               (i) deduction from salary or other payments due to you; or
               (ii) withholding from the issuance to you of that number of
Shares (otherwise to be acquired by you on exercise of the Option) whose
aggregate Fair Market Value on the date of exercise is, so far as possible,
equal to but neither less than nor more than the amount of Tax Liability.
     16. Severability. In the event that any provision of this Option Agreement
shall be held illegal or invalid for any reason, the illegality or invalidity
shall not affect the remaining parts of this Option Agreement, and this Option
Agreement shall be construed and enforced as if the illegal or invalid provision
had not been included.
     17. Waiver; Cumulative Rights. The failure or delay of either party to
require performance by the other party of any provision hereof shall not affect
its right to require performance of such provision unless and until such
performance has been waived in writing. Each and every right hereunder is
cumulative and may be exercised in part or in whole from time to time.
     18. Amendment of Nonqualified Stock Option. The Committee may at any time
amend, alter, suspend or discontinue the Plan, but no amendment, alteration,
suspension or discontinuation (other than as explicitly permitted under the
Plan) shall be made that would adversely affect your rights under this Option
Agreement without your consent.
     19. Representations. As a condition to your receipt of this Option, you
represent and warrant the following:
          (a) You are aware of the Company’s business affairs and financial
condition and have acquired sufficient information about the Company to reach an
informed and knowledgeable decision to accept this Option;
          (b) You are acquiring the Option and the Shares subject thereto for
investment only for your own account, and not with a view, or for resale in
connection with, any “distribution” thereof under Applicable Law (as defined in
Section 2(c) of the Plan);
          (c) You understand that neither Option nor the Shares have been
registered in all State jurisdictions within the United States, and that the
exemption(s) from registration relied upon may depend upon your investment
intent as set forth above;
          (d) You further understand that prior to any resale by you of the
Shares acquired upon exercise of this Option without registration of such resale
in relevant State jurisdictions, the Company may require you to furnish the
Company with an opinion of counsel acceptable to the Company that you may sell
or transfer such Shares pursuant to an available exemption

11



--------------------------------------------------------------------------------



 



under Applicable Law;
          (e) You understand that the Company is under no obligation to assist
you in this process by registering the Shares in any jurisdiction or by ensuring
that an exemption from registration is available; and
          (f) You further agree that as a condition to exercise of this Option,
the Company may require you to furnish contemporaneously dated representations
similar to those set forth in this Section 19.

12



--------------------------------------------------------------------------------



 



EXHIBIT A
FOSTER WHEELER LTD. OMNIBUS INCENTIVE PLAN
Employee’s Notice of Exercise of Nonqualified Stock Option

     
To:
  Foster Wheeler Ltd.
Attn:
  Stock Option Administrator
Subject:
  Notice of Intention to Exercise Stock Option

     This is official notice that the undersigned (“Optionee”) intends to
exercise Optionee’s option to purchase                      Common Shares of
Foster Wheeler Ltd., under and pursuant to the Company’s Omnibus Incentive Plan
and the Option Agreement dated                    :

 
Date of Exercise:
 
Number of Shares:
 
Exercise Price:
 
Method of Payment of Exercise Price:
 
Social Security Number:
 

The Shares should be issued as follows:

 
Name:
 
Address:
 
Signed:
 
Date:
 

 